



Exhibit 10.5


EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”), dated as of November 16, 2018 (the
“Effective Date”), by and between Forbes Energy Services LLC, a Delaware limited
liability company (the “Company”), and Joe Michetti (the “Executive”) (each of
the Executive and the Company, a “Party,” and collectively, the “Parties”).
WHEREAS, the Executive is currently employed by the Company and party to that
certain Confidentiality and Non-Compete Agreement, by and between the Executive
and the Company, dated as of June 24, 2013 (the “Prior Agreement”);


WHEREAS, the Company desires to continue to employ the Executive as the
President & Co-Chief Operating Officer of the Company and wishes to acquire and
be assured of the Executive’s services on the terms and conditions hereinafter
set forth; and


WHEREAS, the Executive desires to continue to be employed by the Company as the
President & Co-Chief Operating Officer and to perform and to serve the Company
on the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the Parties
hereto agree as follows:
Section 1.Employment.
1.Term. Subject to Section 3 hereof, the Company agrees to employ the Executive,
and the Executive agrees to be employed by the Company, in each case pursuant to
this Agreement, for a period commencing on the Effective Date and ending on the
third anniversary of the Effective Date (the “Initial Term”); provided, however,
that the period of the Executive’s employment pursuant to this Agreement shall
be automatically extended for successive one-year periods thereafter (each, a
“Renewal Term”), in each case unless either Party hereto provides the other
Party hereto with written notice that such period shall not be so extended at
least 90 days in advance of the expiration of the Initial Term or the
then-current Renewal Term, as applicable (the Initial Term and any Renewal Term,
collectively, the “Term”). Each additional one-year Renewal Term shall be added
to the end of the next scheduled expiration date of the Initial Term or Renewal
Term, as applicable, as of the first day after the last date on which notice may
be given pursuant to the preceding sentence. The Executive’s period of
employment pursuant to this Agreement shall hereinafter be referred to as the
“Employment Period.”
2.Duties. During the Employment Period, the Executive shall serve as the
Company’s President & Co-Chief Operating Officer and in such other positions as
an officer or director of the Company and such Affiliates of the Company as the
Executive and the Company shall mutually agree from time to time, and shall
report directly to the Chief Executive Officer of the Company (the “CEO”). In
the Executive’s position as President & Co-Chief Operating Officer, the
Executive shall perform such duties, functions and responsibilities during the
Employment Period as are commensurate with such position, as reasonably and
lawfully directed by the CEO. The Executive’s principal place of employment
shall be the Company’s offices in Montgomery, Texas.
3.    Exclusivity. During the Employment Period, the Executive shall devote
substantially all of the Executive’s business time and attention to the business
and affairs of the Company, shall faithfully serve the Company, and shall
conform to and comply with the lawful and reasonable directions and instructions
given to the Executive by the CEO, consistent with Section 1.2 hereof. During





--------------------------------------------------------------------------------





the Employment Period, the Executive shall use the Executive’s best efforts to
promote and serve the interests of the Company and, except for the matters
listed on Exhibit A hereto (as such Exhibit A may be amended from time to time
with the approval of the board of directors of the Company (the “Board”)), shall
not engage in any other business activity, whether or not such activity shall be
engaged in for pecuniary profit; provided that the Executive may (a) serve any
civic, charitable, educational or professional organization, and (b) manage the
Executive’s personal affairs, in each case so long as any such activities do not
(X) violate the terms of this Agreement (including Section 4) or (Y) interfere
with the performance of the Executive’s duties and responsibilities to the
Company.
Section 2.Compensation.
1.Salary. As compensation for the performance of the Executive’s services
hereunder, during the Employment Period, the Company shall pay to the Executive
a salary at an annual rate of $400,000, payable in accordance with the Company’s
standard payroll policies (the “Base Salary”).
2.Annual Bonus. The Executive will be eligible to participate in the annual
bonus plan of the Company in the discretion of the Board or the compensation
committee thereof, pursuant to the terms to be determined by the compensation
committee of the Board as may be amended from time to time (the “Annual Bonus”).
For calendar year 2018, the Executive will be entitled to a pro-rata Annual
Bonus based on the number of days he is employed for 2018.
3.Employee Benefits. During the Employment Period, the Executive shall be
eligible to participate in such health and other group insurance and other
employee benefit plans and programs of the Company as in effect from time to
time on the same basis as other senior executives of the Company.
4.Business Expenses. The Company shall pay or reimburse the Executive, upon
presentation of documentation, for all commercially reasonable business
out-of-pocket expenses that the Executive incurs during the Employment Period in
performing the Executive’s duties under this Agreement in accordance with the
expense reimbursement policy of the Company as approved by the Company (or a
committee thereof), as in effect from time to time. Notwithstanding anything
herein to the contrary or otherwise, except to the extent any expense or
reimbursement described in this Agreement does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and guidance thereunder (“Section 409A”),
any expense or reimbursement described in this Agreement shall meet the
following requirements: (a) the amount of expenses eligible for reimbursement
provided to the Executive during any calendar year will not affect the amount of
expenses eligible for reimbursement to the Executive in any other calendar year;
(b) the reimbursements for expenses for which the Executive is entitled to be
reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred; (c) the
right to payment or reimbursement or in-kind benefits hereunder may not be
liquidated or exchanged for any other benefit; and (d) the reimbursements shall
be made pursuant to objectively determinable and nondiscretionary Company
policies and procedures regarding such reimbursement of expenses.
5.Car Allowance. The Company will provide the Executive with a car allowance of
$1,000 per month.
6.Equity. Following the Effective Date, the Company will grant the Executive
86,400 restricted stock units of the Company, pursuant to a form of award
agreement substantially similar to the form of award agreement attached hereto
as Exhibit B.
Section 3.Employment Termination.
1.    Termination of Employment. The Company may terminate the Executive’s
employment hereunder for any reason during the Term, and the Executive may
voluntarily terminate the Executive’s employment hereunder for any reason during
the Term at any time upon not less than 15 days’ notice to the Company (the date
on which the Executive’s employment terminates for any reason is herein referred
to as the “Termination Date”). Upon the termination of the Executive’s
employment with the Company for any reason, the Executive shall be entitled to
(a) payment of any Base Salary earned but unpaid through the date of
termination, (b) earned but unpaid Annual Bonus for calendar years completed





--------------------------------------------------------------------------------





prior to the Termination Date (payable in the ordinary course pursuant to
Section 2.2), (c) additional vested benefits (if any) in accordance with the
applicable terms of applicable Company arrangements and (d) any unreimbursed
expenses in accordance with Section 2.4 hereof (collectively, the “Accrued
Amounts”); provided, however, that if the Executive’s employment hereunder is
terminated (X) by the Company for Cause or (Y) by the Executive voluntarily and
not for death or Disability, then any Annual Bonus earned pursuant to Section
2.2 in respect of a prior calendar year, but not yet paid or due to be paid,
shall be forfeited.
2.Certain Terminations.
(a)Termination by the Company other than for Cause, Death or Disability. If the
Executive’s employment is terminated by the Company other than for Cause, death
or Disability, in addition to the Accrued Amounts, the Executive shall be
entitled to: (i) a payment equal to eighteen (18) months Base Salary at the rate
in effect immediately prior to the Termination Date (the “Severance Amount”);
(ii) in the event such termination occurs on or after June 30th of a calendar
year, a pro-rata bonus for the year of termination, equal to the Annual Bonus
the Executive would have been entitled to receive had the Executive’s employment
not been terminated, based on the actual performance of the Company for the full
year, multiplied by a fraction, the numerator of which is the number of days the
Executive is employed by the Company during the applicable year prior to and
including the Termination Date and the denominator of which is 365 (the
“Pro-Rata Bonus”); and (iii) subject to the timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) and the Executive’s copayment of premiums associated with such
coverage consistent with amounts paid by the Executive during the year in which
the Termination Date occurs, the Company shall reimburse the Executive, on a
monthly basis, for the excess costs of continued health benefits for himself and
his covered dependents from the Termination Date through the end of the eighteen
(18) month period following the Termination Date, or such earlier date on which
COBRA coverage for the Executive and his covered dependents terminates in
accordance with COBRA (“Medical Benefit Continuation”).
The Company’s obligations to pay the Severance Amount and the Pro-Rata Bonus and
to provide Medical Benefit Continuation shall be conditioned upon (i) the
Executive’s continued compliance with the Executive’s obligations under Section
4 of this Agreement and (ii) Executive executing and delivering to the Company a
general release in the form attached hereto as Exhibit C (the “Release”) and the
Release becoming irrevocable within 60 days following the Termination Date (the
date that the Release becomes irrevocable, the “Release Effective Date”).
Payments of the Severance Amount and the Medical Benefit Continuation will be
paid in equal installments over eighteen (18) months and commence to be paid on
the first payroll date of the Company following the Release Effective Date;
provided, that, if the 60-day period referred to in the preceding sentence spans
two calendar years, payments shall in all cases be paid or commence to be paid
on the first payroll date in the second calendar year; provided, further, that,
the first payment will include any installments that would have been paid prior
thereto but for this sentence. The Pro-Rata Bonus shall be paid at the time when
annual bonuses are paid generally to the Company’s senior executives.
If the Executive is not permitted to continue participation in the Company’s
medical insurance plan pursuant to the terms of such plan or pursuant to a
determination by the Company’s insurance providers or such continued
participation in any plan would result in the imposition of an excise tax on the
Company pursuant to Section 4980D of the Internal Revenue Code of 1986, as
amended (the “Code”), the Company shall use reasonable efforts to obtain
individual insurance policies providing medical benefits to the Executive during
the Medical Benefits Continuation period, but shall be required to pay for such
policies only an amount equal to the amount the Company would have paid had the
Executive continued participation in the Company’s medical plans; provided that,
if such coverage cannot be obtained, the Company shall pay to the Executive
monthly during the Medical Benefit Continuation period an amount equal to the
amount the Company would have paid had the Executive continued participation in
the Company’s medical plan.





--------------------------------------------------------------------------------





(b) Termination by Death or Disability. If the Executive’s employment is
terminated by reason of the Executive’s death or Disability, the Company shall
pay the Executive (or the Executive’s heirs upon a termination by death) the
Accrued Amounts.
(c)Definitions. For purposes of Section 3, the following terms have the
following meanings:
(1)“Cause” shall mean the Executive’s having engaged in any of the following:
(A) willful misconduct or gross negligence in the performance of any of the
Executive’s duties to the Company, which, if capable of being cured, is not
cured to the reasonable satisfaction of the Company within 30 days after the
Executive receives from the Company written notice of such willful misconduct or
gross negligence; (B) intentional failure or refusal to perform reasonably
assigned duties or to cooperate with an internal investigation being conducted
by or at the direction of the Company, which is not cured to the reasonable
satisfaction of the Company within 30 days after the Executive receives from the
Company written notice of such failure or refusal; (C) any indictment for,
conviction of, or plea of guilty or nolo contendere to, (1) any felony (other
than motor vehicle offenses the effect of which do not materially affect the
performance of the Executive’s duties) or (2) any crime (whether or not a
felony) involving fraud, theft, breach of trust or similar acts, whether of the
United States or any state thereof or any similar foreign law to which the
Executive may be subject; (D) any willful failure to comply with any written
rules, regulations, policies or procedures of the Company which, if not complied
with, would reasonably be expected to have a material adverse effect on the
business or financial condition of the Company, which in the case of a failure
that is capable of being cured, is not cured to the reasonable satisfaction of
the Company within 30 days after the Executive receives from the Company written
notice of such failure or (E) abuse of alcohol or another controlled substance.
If the Company terminates the Executive’s employment for Cause, the Company
shall provide written notice to the Executive of that fact on or before the
termination of employment. However, if, within 90 days following the
termination, the Company first discovers facts that would have established
“Cause” for termination, and those facts were not known by the Company at the
time of the termination, then the Company may provide Executive with written
notice, including the facts establishing that the purported “Cause” was not
known at the time of the termination, in which case the Executive’s termination
of employment will be considered a for Cause termination under this Agreement,
and Executive shall be required to immediately return to the Company all amounts
previously paid or provided to the Executive pursuant to Section 3.2(a), and the
Company shall have the right to cease to pay or provide any future amounts
pursuant to Section 3.2(a).
(2)“Disability” shall mean the Executive is entitled to and has begun to receive
long-term disability benefits under the long-term disability plan of the Company
in which Executive participates, or, if there is no such plan, the Executive’s
inability, due to physical or mental illness, to perform the essential functions
of the Executive’s job, with or without a reasonable accommodation, for 180 days
out of any 270 day consecutive day period.
(d)Section 409A. If the Executive is a “specified employee” for purposes of
Section 409A, to the extent the Severance Amount required to be made pursuant to
Section 3.2 hereof constitutes “non-qualified deferred compensation” for
purposes of Section 409A, payment thereof shall be delayed until the day after
the first to occur of (i) the day which is six months from the Termination Date
and (ii) the date of the Executive’s death, with any delayed amounts being paid
in a lump sum on such date and any remaining payments being made in the normal
course. For purposes of this Agreement, the terms “terminate,” “terminated” and
“termination” mean a termination of the Executive’s employment that constitutes
a “separation from service” within the meaning of the default rules under
Section 409A. For purposes of Section 409A, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.
3.Exclusive Remedy. The foregoing payments upon termination of the Executive’s
employment shall constitute the exclusive severance payments and benefits due
the Executive upon a termination of the Executive’s employment.





--------------------------------------------------------------------------------





4.Resignation from All Positions. Upon the termination of the Executive’s
employment with the Company for any reason, the Executive shall resign, as of
the Termination Date, from all positions the Executive then holds as an officer,
director, employee and member of the boards of directors (and any committee
thereof) of the Company and its Affiliates. The Executive shall be required to
execute such writings as are required to effectuate the foregoing.
5.Cooperation. Following the termination of the Executive’s employment with the
Company for any reason, upon reasonable request from the Company, the Executive
shall respond and provide information with respect to matters in which Executive
has knowledge as a result of his services to the Company and its subsidiaries,
and will provide reasonable assistance to the Company in defense of any claims
that may be made against the Company, and will assist the Company in the
prosecution of any claims that may be made by the Company, to the extent that
such claims may relate to the period of the Executive’s employment with the
Company.
Section 4.
Unauthorized Disclosure; Non-Competition; Non-Solicitation; Interference with
Business Relationships; Proprietary Rights.

1. Unauthorized Disclosure. The Executive agrees and understands that in the
Executive’s position with the Company, the Executive has been and will be
exposed to and has and will receive information relating to the confidential
affairs of the Company and its Affiliates, including, without limitation,
technical information, intellectual property, business and marketing plans,
strategies, customer information, software, other information concerning the
products, promotions, development, financing, expansion plans, business policies
and practices of the Company and its Affiliates and other forms of information
considered by the Company and its Affiliates to be confidential or in the nature
of trade secrets (including, without limitation, ideas, research and
development, know-how, formulas, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals) (collectively, the “Confidential
Information”). Confidential Information shall not include information that is
generally known to the public or within the relevant trade or industry other
than due to the Executive’s violation of this Section 4.1 or disclosure by a
third party who is known by the Executive to owe the Company an obligation of
confidentiality with respect to such information. The Executive agrees that at
all times during the Executive’s employment with the Company and thereafter, the
Executive shall not disclose such Confidential Information, either directly or
indirectly, to any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof
(each a “Person”) without the prior written consent of the Company and shall not
use or attempt to use any such information in any manner other than in
connection with the Executive’s employment with the Company, unless required or
permitted by law to disclose such information, in which case the Executive shall
provide the Company with written notice of such requirement as far in advance of
such anticipated disclosure as possible. This confidentiality covenant has no
temporal, geographical or territorial restriction. Upon termination of the
Executive’s employment with the Company, the Executive shall promptly supply to
the Company all property, keys, notes, memoranda, writings, lists, files,
reports, customer lists, correspondence, tapes, disks, cards, surveys, maps,
logs, machines, technical data and any other tangible product or document which
has been produced by, received by or otherwise submitted to the Executive during
or prior to the Executive’s employment with the Company, and any copies thereof
in the Executive’s (or capable of being reduced to the Executive’s) possession.
Notwithstanding the foregoing, nothing herein shall prevent the Executive from
disclosing Confidential Information to the extent required by law. Additionally,
nothing herein shall preclude the Executive’s right to communicate, cooperate or
file a complaint with any U.S. federal, state or local governmental or law
enforcement branch, agency or entity (collectively, a “Governmental Entity”)
with respect to possible violations of any U.S. federal, state or local law or
regulation, or otherwise make disclosures to any Governmental Entity, in each
case, that are protected under the whistleblower or similar provisions of any
such law or regulation; provided that in each case such communications and
disclosures are consistent with applicable law. Nothing herein shall preclude
the Executive’s right to receive an award from a





--------------------------------------------------------------------------------





Governmental Entity for information provided under any whistleblower or similar
program. The Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made in confidence to a federal, state or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law. The Executive shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made in a complaint or other document filed in a lawsuit or other
proceeding, provided that such filing is made under seal. If the Executive files
a lawsuit for retaliation by the Company for reporting a suspected violation of
law, the Executive may disclose the trade secret to the Executive’s attorney and
use the trade secret information in any related court proceeding, provided that
the Executive files any document containing the trade secret under seal and does
not disclose the trade secret except pursuant to court order.
2. Non-Competition. By and in consideration of the Company entering into this
Agreement, and in further consideration of the Executive’s exposure to the
Confidential Information, the Executive agrees that the Executive shall not,
during the Employment Period and for a period of eighteen (18) months after the
Executive’s termination of employment for any reason (the “Restriction Period”),
engage or participate in any manner, whether directly or indirectly through any
family member or as an employee, employer, consultant, contractor, owner, agent,
principal, partner, shareholder, officer, director, licensor, lender, lessor or
in any other individual or representative capacity, in any business or activity
which: (i) is engaged in the lease, acquisition, exploration, production,
gathering, transporting, marketing, treating or processing of hydrocarbons and
related products, the assessment of the exploration potential of geographical
areas on which hydrocarbon exploration prospects are located, and/or the
provision of any products or services involved in the oil field services of
coiled tubing, well service rigs, fluid logistics and water management,
including but not limited to water hauling and water disposal well service,
within the geographic regions of the States of Texas, New Mexico, Oklahoma,
Louisiana and in any other geographical location in which the Company or any of
its subsidiaries are then providing such services, or is in the process of
negotiating an option, right, license or authority to conduct or direct any such
activities (collectively, the “Restricted Area”) ; or (ii) is engaged in the
provision of any products or services involved in the oil field services of
coiled tubing, well service rigs, fluid logistics and water management,
including but not limited to water hauling and water disposal well service, for
any current or prior customer of the Company or any of its subsidiaries as of
the Termination Date. Nor shall the Executive, during the Restriction Period,
directly or indirectly participate in any drilling, acquisition or service
project outside of the Company or any of its subsidiaries, or participate
personally in any industry project that originated during the Executive’s
employment or affiliation with the Company or any of its subsidiaries,
regardless of whether the Company or any of its subsidiaries participated in the
project. Nothing in this Section 4.2 shall preclude the Executive from (x)
making personal investments in securities of oilfield services companies that
are registered on a national stock exchange, if the aggregate amount owned by
the Executive and all family members and affiliates does not exceed 2% of such
company’s outstanding securities, or (y) maintaining the Executive’s current
direct or indirect ownership interests in the securities of those entities
disclosed on Exhibit D hereto (the “Excluded Interests”), provided that the
Executive agrees that he will not, directly or indirectly, increase the
percentage ownership interest of the Executive or of his Controlled Affiliates
(as defined below) or immediate family members (including by investment or
expenditure) in any of such Excluded Interests to the extent such Excluded
Interests are described in clauses (i) and (ii) beyond that to which the
Executive is entitled as of the date hereof. For purposes of this Agreement,
“hydrocarbons” shall include, without limitation, casinghead gas, and
“Controlled Affiliates” are entities in which the Executive and the Company’s
family members collectively own, directly or indirectly, a majority of the
equity or voting interests. During the Restriction Period, upon request of the
Company, the Executive shall notify the Company of the Executive’s then-current
employment status.
3.Non-Solicitation of Employees. During the Restriction Period, the Executive
shall not directly or indirectly hire, contact, induce or solicit (or assist any
Person to hire, contact, induce or





--------------------------------------------------------------------------------





solicit) for employment any person who is, or within 12 months prior to the date
of such hiring, contacting, inducing or solicitation was, an employee of the
Company or any of its Affiliates.
4.Interference with Business Relationships. During the Restriction Period (other
than in connection with carrying out the Executive’s responsibilities for the
Company and its Affiliates), the Executive shall not directly or indirectly
induce or solicit (or assist any Person to induce or solicit) any customer or
client of the Company or its subsidiaries to terminate its relationship or
otherwise cease doing business in whole or in part with the Company or its
Affiliates, or directly or indirectly interfere with (or assist any Person to
interfere with) any material relationship between the Company or its Affiliates
and any of its or their customers or clients so as to cause harm to the Company
or its Affiliates.
5.Extension of Restriction Period. The Restriction Period shall be tolled for
any period during which the Executive is in breach of any of Sections 4.2, 4.3
or 4.4 hereof.
6.Proprietary Rights. The Executive shall disclose promptly to the Company any
and all inventions, discoveries, and improvements (whether or not patentable or
registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by the Executive, either alone or in conjunction with others, during the
Executive’s employment with the Company and related to the business or
activities of the Company and its Affiliates (the “Developments”). Except to the
extent any rights in any Developments constitute a work made for hire under the
U.S. Copyright Act, 17 U.S.C. § 101 et seq. that are owned ab initio by the
Company and/or its applicable Affiliate, the Executive assigns and agrees to
assign all of the Executive’s right, title and interest in all Developments
(including all intellectual property rights therein) to the Company or its
nominee without further compensation, including all rights or benefits therefor,
including without limitation the right to sue and recover for past and future
infringement. The Executive acknowledges that any rights in any Developments
constituting a work made for hire under the U.S. Copyright Act, 17 U.S.C § 101
et seq. are owned upon creation by the Company and/or its applicable Affiliate
as the Executive’s employer. Whenever requested to do so by the Company, the
Executive shall execute any and all applications, assignments or other
instruments which the Company shall deem necessary to apply for and obtain
trademarks, patents or copyrights of the United States or any foreign country or
otherwise protect the interests of the Company and its Affiliates therein. These
obligations shall continue beyond the end of the Executive’s employment with the
Company with respect to inventions, discoveries, improvements or copyrightable
works initiated, conceived or made by the Executive while employed by the
Company, and shall be binding upon the Executive’s employers, assigns,
executors, administrators and other legal representatives. If the Company is
unable for any reason, after reasonable effort, to obtain the Executive’s
signature on any document needed in connection with the actions described in
this Section 4.6, the Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as the Executive’s agent and
attorney in fact to act for and on the Executive’s behalf to execute, verify and
file any such documents and to do all other lawfully permitted acts to further
the purposes of this Section 4.6 with the same legal force and effect as if
executed by the Executive.
7.Confidentiality of Agreement. Other than with respect to information required
or permitted to be disclosed by applicable law, the Parties hereto agree not to
disclose the terms of this Agreement to any Person; provided that the Executive
may disclose this Agreement and/or any of its terms to the Executive’s immediate
family, financial advisors and attorneys, so long as the Executive instructs
every such Person to whom the Executive makes such disclosure not to disclose
the terms of this Agreement further. Anytime after this Agreement is filed with
the SEC or any other government agency by the Company and becomes a public
record, this provision shall no longer apply.
8.Remedies. The Executive agrees that any breach of the terms of this Section 4
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Executive
and/or any and all Persons acting for and/





--------------------------------------------------------------------------------





or with the Executive, without having to prove damages or post a bond, in
addition to any other remedies to which the Company may be entitled at law or in
equity, including, without limitation, the obligation of the Executive to return
any portion of the Severance Amount paid by the Company to the Executive. The
terms of this paragraph shall not prevent the Company from pursuing any other
available remedies for any breach or threatened breach hereof, including,
without limitation, the recovery of damages from the Executive. The Executive
and the Company further agree that the provisions of the covenants contained in
this Section 4 are reasonable and necessary to protect the businesses of the
Company and its Affiliates because of the Executive’s access to Confidential
Information and the Executive’s material participation in the operation of such
businesses. In the event that the Executive willfully and materially breaches
any of the covenants set forth in this Section 4, then in addition to any
injunctive relief, the Executive will promptly return to the Company any portion
of the Severance Amount and Pro-Rata Bonus that the Company has paid to the
Executive.
Section 5.Representations. The Executive represents and warrants that (a) the
Executive is not subject to any contract, arrangement, policy or understanding,
or to any statute, governmental rule or regulation, that in any way limits the
Executive’s ability to enter into and fully perform the Executive’s obligations
under this Agreement and (b) the Executive is not otherwise unable to enter into
and fully perform the Executive’s obligations under this Agreement. In the event
of a breach of any representation in this Section 5, the Company may terminate
this Agreement and the Executive’s employment with the Company without any
liability to the Executive and the Executive shall indemnify the Company for any
liability it may incur as a result of any such breach.
Section 6.Non-Disparagement. From and after the Effective Date and following
termination of the Executive’s employment with the Company, the Executive agrees
not to make any statement that is intended to become public, or that should
reasonably be expected to become public, and that criticizes, ridicules,
disparages or is otherwise derogatory of the Company, any of its subsidiaries,
Affiliates, employees, officers, directors or stockholders.
Section 7.Taxes; Clawbacks.
1.    Withholding. All amounts paid to the Executive under this Agreement during
or following the Employment Period shall be subject to withholding and other
employment taxes imposed by applicable law. The Executive shall be solely
responsible for the payment of all taxes imposed on the Executive relating to
the payment or provision of any amounts or benefits hereunder.
2.Section 280G. (a) If (i) the aggregate of all amounts and benefits due to the
Executive under this Agreement or under any other Company arrangement would, if
received by the Executive in full and valued under Section 280G of the Code,
constitute “parachute payments” as defined in and under Section 280G of the Code
(collectively, “280G Benefits”), and if (ii) such aggregate would, if reduced by
all federal, state and local taxes applicable thereto, including the excise tax
imposed pursuant to Section 4999 of the Code, be less than the amount the
Executive would receive, after all taxes, if the Executive received aggregate
280G Benefits equal (as valued under Section 280G of the Code) to only three
times the Executive’s “base amount” as defined in and under Section 280G of the
Code, less $1.00, then (iii) such 280G Benefits payable in cash as the Executive
shall select shall (to the extent that the reduction of such 280G Benefits can
achieve the intended result) be reduced or eliminated to the extent necessary so
that the aggregate 280G Benefits received by the Executive will not constitute
parachute payments. The determinations with respect to this Section 7.2 shall be
made by an independent auditor (the “Auditor”) paid by the Company. The Auditor
shall be the Company’s regular independent auditor unless the Executive
reasonably objects to the use of that firm, in which event the Auditor will be a
nationally recognized United States public accounting firm chosen by the
Parties.
(b)    It is possible that after the determinations and selections made pursuant
to this Section 7.2, the Executive will receive 280G Benefits that are, in the
aggregate, either more or less than the amount provided under this Section 7.2
(hereafter referred to as an “Excess Payment” or “Underpayment,” respectively).
If it is established, pursuant to a final determination of a court or an
Internal





--------------------------------------------------------------------------------





Revenue Service proceeding that has been finally and conclusively resolved, that
an Excess Payment has been made, then the Executive shall promptly pay an amount
equal to the Excess Payment to the Company, together with interest on such
amount at the applicable federal rate (as defined in and under Section 1274(d)
of the Code) from the date of the Executive’s receipt of such Excess Payment
until the date of such payment. In the event that it is determined (i) by a
court or (ii) by the Auditor upon request by a Party, that an Underpayment has
occurred, the Company shall promptly pay an amount equal to the Underpayment to
the Executive, together with interest on such amount at the applicable federal
rate from the date such amount would have been paid to the Executive had the
provisions of this Section 7.2 not been applied until the date of such payment.
(c)    Notwithstanding the foregoing, if it appears that any amount or benefit
that is to be paid to the Executive under this Agreement or any other plan,
program, agreement, or arrangement of the Company or any of its Affiliates may
constitute a “parachute payment” under Section 280G(b)(2) of the Code, the
Company shall use its best reasonable efforts to obtain shareholder approval of
such payments for purposes of Section 280G(b)(5) of the Code
3.Clawbacks. If any law, rule or regulation applicable to the Company or its
Affiliates (including any rule or requirement of any nationally recognized stock
exchange on which the stock of the Company or its Affiliates has been listed),
or any policy of the Company or its Affiliates reasonably designed to comply
therewith, requires the forfeiture or recoupment of any amount paid or payable
to the Executive hereunder (or under any other agreement between the Executive
and the Company or its Affiliates or under any plan in which the Executive
participates), the Executive hereby consents to such forfeiture or recoupment,
in each case in the time and manner determined by the Company in its reasonable
good faith discretion. Furthermore, if the Executive engages in any act of
embezzlement, fraud or dishonesty involving the Company or its Affiliates which
results in a financial loss to the Company or its Affiliates, the Company shall
be entitled to recoup an amount from the Executive determined by the Company in
its reasonable discretion to be commensurate with such financial loss.
Section 8.Miscellaneous.
1.Indemnification. To the extent provided in the Company’s By-Laws and
Certificate of Incorporation, the Company shall indemnify the Executive for
losses or damages incurred by the Executive as a result of all causes of action
arising from the Executive’s performance of duties for the benefit of the
Company, whether or not the claim is asserted during the Employment Period. This
indemnity shall not apply to the Executive’s acts of willful misconduct or gross
negligence. The Executive shall be covered under any directors’ and officers’
insurance that the Company maintains for its directors and other officers in the
same manner and on the same basis as the Company’s directors and other officers.
2.Amendments and Waivers. This Agreement and any of the provisions hereof may be
amended, waived (either generally or in a particular instance and either
retroactively or prospectively), modified or supplemented, in whole or in part,
only by written agreement signed by the Parties hereto; provided that the
observance of any provision of this Agreement may be waived in writing by the
Party that will lose the benefit of such provision as a result of such waiver.
The waiver by any Party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach, except as otherwise
explicitly provided for in such waiver. Except as otherwise expressly provided
herein, no failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.





--------------------------------------------------------------------------------





3.Assignment; No Third-Party Beneficiaries. This Agreement, and the Executive’s
rights and obligations hereunder, may not be assigned by the Executive, and any
purported assignment by the Executive in violation hereof shall be null and
void. Nothing in this Agreement shall confer upon any Person not a party to this
Agreement, or the legal representatives of such Person, any rights or remedies
of any nature or kind whatsoever under or by reason of this Agreement, except
the personal representative of the deceased Executive may enforce the provisions
hereof applicable in the event of the death of the Executive. The Company is
authorized to assign this Agreement and its rights and obligations hereunder
without the consent of the Executive in the event that the Company hereafter
affects a reorganization, consolidates with or merges into any other Person or
entity, or transfers all or substantially all of its properties or assets to any
other Person or entity.
4.Notices. Unless otherwise provided herein, all notices, requests, demands,
claims and other communications provided for under the terms of this Agreement
shall be in writing. Any notice, request, demand, claim or other communication
hereunder shall be sent by (i) personal delivery (including receipted courier
service) or overnight delivery service, with confirmation of receipt, (ii)
e-mail, (iii) facsimile during normal business hours, with confirmation of
receipt, to the number indicated, (iv) reputable commercial overnight delivery
service courier, with confirmation of receipt or (v) registered or certified
mail, return receipt requested, postage prepaid and addressed to the intended
recipient as set forth below:
If to the Company:     
            
Forbes Energy Services LLC
3000 South Business Hwy 281
South Alice, Texas 78332
Attention: L. Melvin Cooper
Telephone: (361) 664-0549
Facsimile: (361) 664-0599
Email: MCooper@forbesenergyservices.com
    
with a copy to:        


Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attention: Donald P. Carleen, Esq.
Facsimile: 212-859-4000
E-mail: donald.carleen@friedfrank.com


If to the Executive:
At the Executive’s principal office at the Company (during the Employment
Period), and at all times to the Executive’s principal residence as reflected in
the records of the Company. If by e-mail, to the Executive’s Company-supplied
e-mail address.

    
with a copy to:    


Robert Loventhal
15 Hammersmith Road Unit 13
Newport, RI 02840
Attention: Robert Loventhal
Email: rdllaw99@aol.com







--------------------------------------------------------------------------------





All such notices, requests, consents and other communications shall be deemed to
have been given when received. Either Party may change its facsimile number or
its address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties hereto notice in the
manner then set forth.


5.Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights and obligations of the parties hereto shall be governed by,
the laws of the State of Texas without giving effect to the conflicts of law
principles thereof of Texas or any other jurisdiction that would cause the
application of any jurisdiction other than Texas.
6.Jurisdiction; Waiver of Jury Trial. The Executive agrees that jurisdiction and
venue for any action arising from or relating to this Agreement or the
relationship between the parties, including but not limited to matters
concerning validity, construction, performance, or enforcement, shall be
exclusively in the federal and state courts of the State of Texas located in
Harris County (collectively, the “Selected Courts”) (provided, that a final
judgment in any such action shall be conclusive and enforced in other
jurisdictions) and further agree that service of process may be made in any
matter permitted by law. The Executive irrevocably waives and agrees not to
assert (i) any objection which it may ever have to the laying of venue of any
action or proceeding arising out of this Agreement or the transactions
contemplated hereby in the Selected Courts, and (ii) any claim that any such
action brought in any such court has been brought in an inconvenient forum. This
Section 8.6 is intended to fix the location of potential litigation between the
parties and does not create any causes of action or waive any defenses or
immunities to suit. EACH PARTY WAIVES ANY RIGHT TO A TRIAL BY JURY, TO THE
EXTENT LAWFUL, AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN
ANY LITIGATION WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR THE
CONTEMPLATED TRANSACTIONS.
7.Severability. Whenever possible, each provision or portion of any provision of
this Agreement, including those contained in Section 4 hereof, will be
interpreted in such manner as to be effective and valid under applicable law but
the invalidity or unenforceability of any provision or portion of any provision
of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction. In addition, should a court
or arbitrator determine that any provision or portion of any provision of this
Agreement, including those contained in Section 4 hereof, is not reasonable or
valid, either in period of time, geographical area, or otherwise, the Parties
hereto agree that such provision should be interpreted and enforced to the
maximum extent which such court or arbitrator deems reasonable or valid.
8.Entire Agreement. From and after the Effective Date, this Agreement
constitutes the entire agreement between the Parties hereto, and supersedes all
prior representations, agreements and understandings (including any prior course
of dealings), both written and oral, between the Parties hereto with respect to
the subject matter hereof, including, for the avoidance of doubt, the Prior
Agreement.
9.Counterparts. This Agreement may be executed by .pdf or facsimile signatures
in any number of counterparts, each of which shall be deemed an original, but
all such counterparts shall together constitute one and the same instrument.
10.Binding Effect. This Agreement shall inure to the benefit of, and be binding
on, the successors and assigns of each of the Parties, including, without
limitation, the Executive’s heirs and the personal representatives of the
Executive’s estate and any successor to all or substantially all of the business
and/or assets of the Company.





--------------------------------------------------------------------------------





11.General Interpretive Principles. The name assigned this Agreement and
headings of the sections, paragraphs, subparagraphs, clauses and subclauses of
this Agreement are for convenience of reference only and shall not in any way
affect the meaning or interpretation of any of the provisions hereof. Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include,” “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations. Any reference to a Section of the Code shall be deemed to include
any successor to such Section.
12.Affiliates. For purposes of this Agreement, the term “Affiliates” means any
person or entity Controlling, Controlled by, or Under Common Control with the
Company. The term “Control,” including the correlative terms “Controlling,”
“Controlled By,” and “Under Common Control with” means possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities of any company or other
ownership interest, by contract or otherwise) of a person or entity.






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 


COMPANY




By:/s/ John E. Crisp
Name: John E. Crisp
Title: President and Chief Executive Officer


 


EXECUTIVE


/s/ Joe Michetti
 Joe Michetti



 
                





--------------------------------------------------------------------------------





Exhibit A
Other Activities
1.
The Executive’s passive investment in the real estate located at 82914 Permbroke
Lane Indio, California 92201.

Exhibit B
Form of Restricted Stock Unit Award Agreement
[Attached.]
Exhibit C
You should consult with an attorney before signing this release of claims.
Release
1.In consideration of the payments and benefits to be made under the Employment
Agreement, dated as of November 16, 2018 (the “Employment Agreement”), by and
between Joe Michetti (the “Executive”) and Forbes Energy Services LLC (the
“Company”) (each of the Executive and the Company, a “Party” and collectively,
the “Parties”), the sufficiency of which the Executive acknowledges, the
Executive, with the intention of binding the Executive and the Executive’s
heirs, executors, administrators and assigns, does hereby release, remise,
acquit and forever discharge the Company and each of its subsidiaries and
Affiliates (the “Company Affiliated Group”), their present and former officers,
directors, executives, shareholders, agents, attorneys, employees and employee
benefit plans (and the fiduciaries thereof), and the successors, predecessors
and assigns of each of the foregoing (collectively, the “Company Released
Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected, which the Executive, individually or as a member of a
class, now has, owns or holds, or has at any time heretofore had, owned or held,
arising on or prior to the date hereof, against any Company Released Party that
arises out of, or relates to, the Employment Agreement, the Executive’s
employment with the Company or any of its subsidiaries and Affiliates, or any
termination of such employment, including claims (i) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (ii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, (iii) for any violation
of applicable state and local labor and employment laws (including, without
limitation, all laws concerning unlawful and unfair labor and employment
practices) and (iv) for employment discrimination under any applicable federal,
state or local statute, provision, order or regulation, and including, without
limitation, any claim under Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Civil Rights Act of 1988, the Fair Labor Standards Act, the Americans
with Disabilities Act (“ADA”), the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the Age Discrimination in Employment Act (“ADEA”),
and any similar or analogous state statute, excepting only:
A.
rights of the Executive arising under, or preserved by, this Release or Section
3 of the Employment Agreement;

B.
the right of the Executive to receive COBRA continuation coverage in accordance
with applicable law;






--------------------------------------------------------------------------------





C.
claims for benefits under any health, disability, retirement, life insurance or
other, similar employee benefit plan (within the meaning of Section 3(3) of
ERISA) of the Company Affiliated Group;

D.
rights to indemnification the Executive has or may have under the by-laws or
certificate of incorporation of any member of the Company Affiliated Group or as
an insured under any director’s and officer’s liability insurance policy now or
previously in force;

E.
rights granted to the Executive during the Executive’s employment related to the
purchase or grant of equity interests in the Company; and

F.
claims for workers’ compensation benefits.

2.The Executive acknowledges and agrees that this Release is not to be construed
in any way as an admission of any liability whatsoever by any Company Released
Party, any such liability being expressly denied.
3.This Release applies to any relief no matter how called, including, without
limitation, wages, back pay, front pay, compensatory damages, liquidated
damages, punitive damages, damages for pain or suffering, costs, and attorneys’
fees and expenses.
4.The Executive specifically acknowledges that the Executive’s acceptance of the
terms of this Release is, among other things, a specific waiver of the
Executive’s rights, claims and causes of action under Title VII, ADEA, ADA and
any state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything
contained herein purport, to be a waiver of any right or claim or cause of
action which by law the Executive is not permitted to waive.
5.The Executive acknowledges that the Executive has been given a period of
[twenty-one (21)] [forty-five (45)] days to consider whether to execute this
Release. If the Executive accepts the terms hereof and executes this Release,
the Executive may thereafter, for a period of seven (7) days following (and not
including) the date of execution, revoke this Release. If no such revocation
occurs, this Release shall become irrevocable in its entirety, and binding and
enforceable against the Executive, on the day next following the day on which
the foregoing seven-day period has elapsed. If such a revocation occurs, the
Executive shall irrevocably forfeit any right to payment of the Severance Amount
and Pro-Rata Bonus, if any, or provision of the Medical Benefit Continuation (as
each is defined in the Employment Agreement), but the remainder of the
Employment Agreement shall continue in full force.
6.The Executive acknowledges and agrees that the Executive has not, with respect
to any transaction or state of facts existing prior to the date hereof, filed
any complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.
7.The Executive acknowledges that the Executive has been advised to seek, and
has had the opportunity to seek, the advice and assistance of an attorney with
regard to this Release, and has been given a sufficient period within which to
consider this Release.
8.The Executive acknowledges that this Release relates only to claims that exist
as of the date of this Release.
9.The Executive acknowledges that the severance payments and benefits the
Executive is receiving in connection with this Release and the Executive’s
obligations under this Release are in addition to anything of value to which the
Executive is entitled from the Company.
10.Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.
11.This Release constitutes the complete agreement of the Parties in respect of
the subject matter hereof and shall supersede all prior agreements between the
Parties in respect of the subject matter hereof except to the extent set forth
herein. For the avoidance of doubt, however, nothing in this Release shall
constitute a waiver of any Company Released Party’s right to enforce any
obligations of the Executive under the Employment Agreement that survive the
Employment Agreement’s termination, including without





--------------------------------------------------------------------------------





limitation, any non-competition covenant, non-solicitation covenant or any other
restrictive covenants contained therein.
12.The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.
13.This Release may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument. Signatures delivered by facsimile shall be deemed effective for
all purposes.
14.This Release shall be binding upon any and all successors and assigns of the
Executive and the Company.
15.Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the State of Texas without giving effect to the conflicts of law
principles thereof.




[signature page follows]
    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Release has been signed by or on behalf of each of the
Parties, all as of ____________________.


    
 
FORBES ENERGY SERVICES LLC




By:
Name:
Title:
 
Joe Michetti



Exhibit D


Excluded Interests


[None.]





